UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-4144



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM JOHN CLARK,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:05-cr-00044-REM)


Submitted: August 30, 2007                 Decided:   September 6, 2007



Before MICHAEL, KING, and SHEDD, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Brian J. Kornbrath, Federal Public Defender, Clarksburg, West
Virginia, for Appellant. Sharon L. Potter, United States Attorney,
Shawn Angus Morgan, Assistant United States Attorney, Clarksburg,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          William John Clark pled guilty to possession of a firearm

by a convicted felon, 18 U.S.C. § 922(g)(1) (2000).         In sentencing

him, the district court departed upward from criminal history

category III to category VI under U.S. Sentencing Guidelines Manual

§ 4A1.3, p.s. (2006), and imposed a sentence of seventy-seven

months imprisonment.   Clark appeals his sentence, arguing that the

sentence is unreasonable because the district court failed to

explain why category IV or V was not sufficient.      We conclude that

the decision to depart was reasonable, but agree that the district

court failed to explain adequately the extent of the departure.

          The court departed based on Clark’s lengthy criminal

history, which included offenses not counted because of their age,

several lenient sentences for serious offenses, and many charges

disposed of through a diversionary disposition.              A departure

sentence is reviewed for reasonableness, both with respect to the

decision to depart and the extent of the departure.         United States

v. Hernandez-Villanueva, 473 F.3d 118, 123 (4th Cir. 2007).           Here,

the district court adequately stated its reasons for departing.

However, the court failed to follow the incremental approach

required under United States v. Rusher, 966 F.2d 868, 884 (4th Cir.

1992).

          We    therefore   vacate   the   sentence   and    remand    for

resentencing.    On remand, the district court should explain why


                                - 2 -
categories IV and V are inadequate. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.


                                              VACATED AND REMANDED




                              - 3 -